Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 1 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 2 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 3 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 4 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 5 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 6 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 7 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 8 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                           Exhibit(s) Page 9 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 10 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 11 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 12 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 13 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 14 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 15 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 16 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 17 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 18 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 19 of 20
Case 19-70044-FJS   Doc 19-1 Filed 03/22/19 Entered 03/22/19 12:33:47   Desc
                          Exhibit(s) Page 20 of 20
